Case 2:12-cv-00101-MOB-MKM ECF No. 567-1 filed 10/29/18   PageID.16793   Page 1 of
                                     27




                         EXHIBIT 1
Case 2:12-cv-00101-MOB-MKM ECF No. 567-1 filed 10/29/18                  PageID.16794       Page 2 of
                                     27


                        UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION
  ____________________________________
                                       :
  In Re: AUTOMOTIVE PARTS              : 12-md-02311
  ANTITRUST LITIGATION                 : Honorable Marianne O. Battani
  ____________________________________:
                                       :
  In Re: WIRE HARNESS CASES            :
                                       :
  ____________________________________:
                                       :
  THIS RELATES TO:                     : 2:12-cv-00101-MOB-MKM
  ALL DIRECT PURCHASER ACTIONS :
  ___________________________________ :

                     DECLARATION OF RYAN KAO RE DISSEMINATION OF
                      NOTICE OF PROPOSED SETTLEMENTS WITH THE
                    FURUKAWA AND MITSUBISHI ELECTRIC DEFENDANTS

         I, Ryan Kao, hereby declare as follows:

         1.      I am a Senior Project Manager for Epiq Class Action & Claims Solutions, Inc.

  ("Epiq"), the Settlement Administrator in the above-captioned case. I am familiar with the actions

  taken by Epiq with respect to the proposed settlements reached in this case between the Direct

  Purchaser Plaintiffs and the Furukawa and Mitsubishi Electric Defendants as well as the

  corresponding Class Notice program. This declaration is based upon my personal knowledge and

  information provided by Defendants’ counsel, Plaintiffs’ counsel, and employees and staff under

  my supervision and is accurate and truthful to the best of my knowledge.

         2.      Epiq was established in 1968 as a client services and data processing company.

  Epiq has been administering bankruptcies since 1985 and settlements since 1993, including

  settlements of class actions, mass tort litigations, Securities and Exchange Commission

  enforcement actions, Federal Trade Commission disgorgement actions, insurance disputes,

  bankruptcies, and other major litigation.


          DECLARATION OF RYAN KAO RE DISSEMINATION OF NOTICE OF PROPOSED SETTLEMENT WITH
                           FURUKAWA AND MITSUBISHI ELECTRIC DEFENDANTS
Case 2:12-cv-00101-MOB-MKM ECF No. 567-1 filed 10/29/18                   PageID.16795       Page 3 of
                                     27


         3.       Epiq has administered more than 1,000 settlements, including some of the largest

  and most complex cases ever settled. Epiq’s class action case administration services include:

  coordination of all notice requirements; design of direct-mail notices; establishment and

  implementation of notice fulfillment services; coordination with the United States Postal Service

  (“USPS”); notice website development and maintenance; dedicated telephone lines with recorded

  information and/or telephone agents; receipt and processing of opt-outs; claims database

  management; claim adjudication; funds management; and award calculations and distribution

  services. Epiq works with the settling parties, the Court, and the Class Members in a neutral

  facilitation role to implement settlement administration services based on the negotiated terms of

  a settlement.

           OVERVIEW OF EPIQ’S RESPONSIBILITIES AS THE SETTLEMENT
                              ADMINISTRATOR

         4.       Epiq’s responsibilities included the following:

              a. Printing the Court-approved Direct Purchaser Class Notice and Claim Form

                  (“Claim Package”) to be sent to putative Class Members;

              b. Searching the National Change of Address (“NCOA”) database for updated

                  addresses, if any, for putative Class Members;

              c. Mailing the Claim Package by USPS First-class mail to putative Class Members;

              d. Causing the Summary Publication Notice to be placed in one edition of

                  Automotive News and in the national edition of The Wall Street Journal;

              e. Maintaining a toll-free telephone number with customer service telephone agents

                  and an option to request a call back if reached during non-business hours; and

              f. Maintaining an informational website that provides the public access to pertinent

                  documents and settlement information.
          DECLARATION OF RYAN KAO RE DISSEMINATION OF NOTICE OF PROPOSED SETTLEMENT WITH
                           FURUKAWA AND MITSUBISHI ELECTRIC DEFENDANTS
Case 2:12-cv-00101-MOB-MKM ECF No. 567-1 filed 10/29/18                 PageID.16796       Page 4 of
                                     27


                                         CLASS NOTICE

         5.     In preparation for mailing the Claim Package, Epiq received lists of potential

  Settlement Class members from Settlement Class Counsel. Epiq then submitted the names and

  addresses of those potential Class Members to cross-reference with the NCOA database for

  updated address information. By eliminating duplicate records and invalid mailing addresses, Epiq

  refined the database to include 7,475 names and addresses of potential Class Members.

         6.     On August 16, 2018, Epiq mailed the Claim Package by first class mail, postage

  prepaid, to the 7,475 potential Class Members. A copy of the Claim Package is attached hereto as

  Exhibit A.

         7.     As of October 25, 2018, Epiq has received a total of 504 Claim Packages returned

  by the U.S. Postal Service as undeliverable and has remailed 165 Claim Packages to those records.

  As of October 25, 2018, there are 339 records that remain undeliverable.

                                    PUBLICATION NOTICE

         8.     Epiq caused the publication of the Summary Publication Notice in one edition of

  Automotive News on August 27, 2018, and in the national edition of The Wall Street Journal, on

  August 27, 2018. Confirmation of the publication and copies of the Summary Publication Notice

  as it appeared in Automotive News and The Wall Street Journal are attached hereto as Exhibit B.

                                       SETTLEMENT WEBSITE

         9.     On August 16, 2018, Epiq updated portions of the public settlement website to

  provide Direct Purchase Class Members with information related to the proposed settlement s. The

  domain name for the website is www.AutoPartsAntitrustLitigation.com/wh. The website provides

  general case information and links to important documents, including the Settlement Agreement s,

  the Claim Package, and other documents related to the settlements.


          DECLARATION OF RYAN KAO RE DISSEMINATION OF NOTICE OF PROPOSED SETTLEMENT WITH
                           FURUKAWA AND MITSUBISHI ELECTRIC DEFENDANTS
Case 2:12-cv-00101-MOB-MKM ECF No. 567-1 filed 10/29/18                      PageID.16797        Page 5 of
                                     27



          10.     As of October 25, 2018, there have been 1,491 page views and 270 unique visitors

   to the settlement website.

                                  REQUESTS FOR EXCLUSION

          11.      Class Members could request exclusion from the Settlement Classes, so long as

   they did so by submitting a request in writing that was postmarked by October 5, 2018. As of

   October 25, 2018, Epiq has received four (4) requests for exclusion from the Furukawa Settlement

   Class and six (6) requests for exclusion from the Mitsubishi Electric Settlement Class.

          I declare under penalty of perjury under the laws of the United States that the foregoing is

   true and correct. Executed on this 26th day of October, 2018 in New York, New York.



                                               ~-------
                                                Ryan Kao
                                                Senior Project Manager, Client Services I Epiq




           DECLARATION OF RYAN KAO RE DISSEMINATION OF NOTICE OF PROPOSED SETTLEMENT WITH
                            FURUKAWA AND MITSUBISHI ELECTRIC DEFENDANTS
Case 2:12-cv-00101-MOB-MKM ECF No. 567-1 filed 10/29/18   PageID.16798   Page 6 of
                                     27




                         EXHIBIT A
       Case 2:12-cv-00101-MOB-MKM ECF No. 567-1 filed 10/29/18                               PageID.16799        Page 7 of
                                            27
                                              UNITED STATES DISTRICT COURT
                                          FOR THE EASTERN DISTRICT OF MICHIGAN
                                                   SOUTHERN DIVISION


                                                                    Case No. 12-md-02311
    In Re: AUTOMOTIVE PARTS                                         Honorable Marianne O. Battani
    ANTITRUST LITIGATION


    In Re: WIRE HARNESS CASES


                                                                    2:12-cv-00101-MOB-MKM
    THIS DOCUMENT RELATES TO:
    ALL DIRECT PURCHASER ACTIONS



                                                    NOTICE AND CLAIM FORM
    NOTICE OF PROPOSED SETTLEMENTS OF DIRECT PURCHASER CLASS ACTION WITH
    FURUKAWA AND MITSUBISHI ELECTRIC DEFENDANTS AND HEARING ON:
              (1)	      APPROVAL OF PROPOSED SETTLEMENTS;
              (2)	      PLAN OF DISTRIBUTION OF THE FURUKAWA AND MITSBUSHI ELECTRIC
                        SETTLEMENT FUND; AND
              (3)	      MOTION OF SETTLEMENT CLASS COUNSEL FOR ATTORNEYS’ FEES AND
                        COSTS AND EXPENSES.
    TO:	 ALL PERSONS AND ENTITIES WHO PURCHASED WIRE HARNESS PRODUCTS IN THE UNITED
         STATES DIRECTLY FROM A DEFENDANT AND/OR ANY CURRENT OR FORMER SUBSIDIARY,
         JOINT VENTURE, OR AFFILIATE OF ANY DEFENDANT DURING THE PERIOD FROM JANUARY 1,
         2000 THROUGH DECEMBER 13, 2016.
              PLEASE READ THIS ENTIRE NOTICE CAREFULLY. YOUR LEGAL RIGHTS MAY BE AFFECTED
              BY LITIGATION NOW PENDING IN THIS COURT.

         WHAT IS THE PURPOSE OF THIS NOTICE AND WHY WAS IT SENT TO ME?
        This Notice is given pursuant to Rule 23 of the Federal Rules of Civil Procedure and an Order of the United
    States District Court for the Eastern District of Michigan, Southern Division (the “Court”). The purpose of this
    Notice is to inform you of a hearing before the Court to consider:
              (1)	      Proposed settlements with Defendants Furukawa Electric Co., Ltd. and American Furukawa, Inc.
                        (together, “Furukawa”), and Defendants Mitsubishi Electric Corporation, Mitsubishi Electric US
                        Holdings, Inc., and Mitsubishi Electric Automotive America, Inc. (collectively, “Mitsubishi Electric”)
                        (all defendants referenced in this paragraph collectively, the “Settling Defendants”).
              (2)	      A plan for distributing the proceeds of the Furukawa and Mitsubishi Electric settlements to Settlement
                        Class members, and a proposed Claim Form that you must submit in order to share in the Furukawa
                        and Mitsubishi Electric Settlement Fund (unless you submitted one in connection with the previously
                        approved settlements in this case); and
              (3)	      Settlement Class Counsel’s motion for an award of attorneys’ fees and reimbursement of their litigation
                        costs and expenses.




V2981 v.05 08.06.2018
       Case 2:12-cv-00101-MOB-MKM ECF No. 567-1 filed 10/29/18                           PageID.16800          Page 8 of
                                            27
        This Notice provides information concerning the proposed Furukawa and Mitsubishi Electric settlements, the
    proposed plan of distribution, and the motion for an award of attorneys’ fees and litigation costs and expenses. The
    Notice also advises you of your rights to: participate in the settlement claims process; exclude yourself from either
    or both of the Settlement Classes; and object to the terms of the proposed settlements, the plan of distribution, and/or
    the motion for an award of fees and expenses in connection with the Court hearing on these matters.

                                                       BACKGROUND
         You were previously notified of the existence of this class action, the nature of the Plaintiffs’ claims, and
    settlements in this litigation with the Lear, G.S. Electech, Tokai Rika, Chiyoda, Fujikura, LEONI, Sumitomo and
    Yazaki Defendants totaling $102,736,240.10. The Court has granted final approval to each of those settlements and
    has approved Plaintiffs’ proposed plan for distribution of the net settlement proceeds attributable to those settlements.
         Plaintiffs have now reached settlements with Furukawa ($19,000,000) and Mitsubishi Electric ($680,320) totaling
    $19,680,320 (combined, the “Furukawa and Mitsubishi Electric Settlement Fund”). The Court has preliminarily
    approved these settlements and has provisionally certified Settlement Classes with respect to each of them. When
    the Furukawa and Mitsubishi Electric Settlement Fund is added to the amounts of the eight previously approved
    settlements, the total of all settlements reached in this case is $122,416,560.10, plus accruing interest. As discussed
    below, the Furukawa Settlement Agreement is subject to rescission based upon valid and timely requests for exclusion
    by Furukawa Settlement Class members.
         This case is part of coordinated legal proceedings involving a number of parts used in motor vehicles. This case
    and the proposed settlements, however, relate solely to Wire Harness Products purchased directly from a Defendant
    and/or any current or former subsidiary, joint venture, or affiliate of any Defendant. These proceedings do not relate
    to, and have no effect upon, cases involving any other product or purchaser.
        Wire Harnesses are electrical distribution systems used to direct and control electronic components, wiring, and
    circuit boards in motor vehicles. “Wire Harness Products,” for purposes of each of the proposed settlements, means
    Wire Harnesses and the following related products: automotive electrical wiring, lead wire assemblies, cable bond,
    automotive wiring connectors, automotive wiring terminals, high voltage wiring, electronic control units, fuse boxes,
    relay boxes, junction blocks, power distributors, and speed sensor wire assemblies used in motor vehicles.
        If you purchased one or more Wire Harness Products in the United States directly from any of the Defendants
    identified below and/or any current or former subsidiary, joint venture, or affiliate of any Defendant during the period
    from January 1, 2000 through December 13, 2016 (the “Class Period”), you may be a member of either or both of the
    Furukawa and Mitsubishi Electric Settlement Classes, and have the rights and options summarized here:
          •	 You may remain in either or both of the Furukawa and/or Mitsubishi Electric Settlement Classes and be
             eligible to share in the proceeds of, and be bound by the terms of, those settlements in which you elect to
             remain;
          •	 You may exclude yourself from either or both of the Furukawa and/or Mitsubishi Electric Settlement Classes,
             in which case you will not be bound by any settlement from which you exclude yourself and will not be
             eligible to share in the proceeds of that settlement;
          •	 If you remain in either of the Furukawa or Mitsubishi Electric Settlement Classes, you may object in writing
             to that proposed settlement and appear at the hearing (personally or through your own counsel (at your
             own expense)) where the Court will consider whether the proposed settlements should be approved as fair,
             adequate, and reasonable;
          •	 If you remain in either of the Furukawa or Mitsubishi Electric Settlement Classes, you may object in writing
             to the proposed plan of distribution and/or to Settlement Class Counsel’s motion for attorneys’ fees and
             reimbursement of litigation costs and expenses, and you may appear at the hearing where the Court will
             consider these matters;
          •	 You may enter an appearance in the litigation through your own counsel at your own expense; and
          •	 Any Settlement Class member who wishes to participate in the distribution of the Furukawa and Mitsubishi
             Electric Settlement Fund may either rely on a valid Claim Form that it previously submitted in connection
             with the previously approved settlements or may instead submit a Claim Form that would relate only to the
             Furukawa and Mitsubishi Electric settlements. Any Settlement Class member that chooses the latter option
             must complete and submit a copy of the Claim Form included with this Notice, postmarked no later than
             November 14, 2018.

V2982 v.05 08.06.2018

                                                               2
       Case 2:12-cv-00101-MOB-MKM ECF No. 567-1 filed 10/29/18                           PageID.16801        Page 9 of
                                            27

         WHO IS IN THE SETTLEMENT CLASSES?
       The Court has provisionally certified Direct Purchaser Furukawa and Mitsubishi Electric Settlement Classes for
    purposes of disseminating notice of the proposed settlements.
          The Furukawa Settlement Class is defined as:
               All individuals and entities (excluding Defendants and their present and former parents, subsidiaries, joint
               ventures and affiliates) that purchased Wire Harness Products in the United States directly from one or
               more Defendants, any current or former subsidiary, joint venture, or affiliate of any Defendant, or any
               alleged co-conspirator of one or more of the Defendants, during the period from January 1, 2000 through
               December 13, 2016.
          The Mitsubishi Electric Settlement Class is defined as:
               All individuals and entities who purchased Wire Harness Products in the United States directly from
               one or more Defendants (or their subsidiaries, affiliates, or joint ventures) from January 1, 2000 through
               December 13, 2016. Excluded from the Settlement Class are Defendants, their present and former parent
               companies, subsidiaries, and affiliates, federal governmental entities and instrumentalities of the federal
               government, and states and their subdivisions, agencies and instrumentalities.
        For purposes of each of the Settlement Class definitions set forth above, the following entities are Defendants:
    Chiyoda Manufacturing Corporation; Denso Corporation; Denso International America, Inc.; Fujikura Ltd.; Fujikura
    Automotive America LLC; Furukawa Electric Co., Ltd.; American Furukawa, Inc.; Furukawa Wiring Systems
    America, Inc. f/k/a Furukawa Lear Corporation and Lear Furukawa Corporation; G.S. Electech, Inc.; G.S. Wiring
    Systems Inc.; G.S.W. Manufacturing, Inc.; Lear Corporation; LEONI Wiring Systems, Inc.; Leonische Holding Inc.;
    Mitsubishi Electric Corporation; Mitsubishi Electric US Holdings, Inc.; Mitsubishi Electric Automotive America,
    Inc.; Sumitomo Electric Industries, Ltd.; Sumitomo Wiring Systems, Ltd.; Sumitomo Electric Wiring Systems, Inc.;
    K&S Wiring Systems, Inc.; Sumitomo Wiring Systems (U.S.A.), Inc.; Tokai Rika Co., Ltd.; TRAM, Inc.; Yazaki
    Corporation; and Yazaki North America, Inc.
        The Court has appointed Plaintiffs Paesano Connecting Systems, Inc.; Craft-Co Enterprises, Inc.; Findlay
    Industries, Inc.; Cesar-Scott, Inc.; Martinez Manufacturing, Inc.; South Star Corporation; and ACAP, L.L.C., f/k/a
    Aguirre, Collins & Aikman Plastics, LLC to serve as “Class Representatives” for the Furukawa and Mitsubishi
    Electric Settlement Classes. The Court has appointed the law firms of Freed Kanner London & Millen LLC; Kohn,
    Swift & Graf, P.C.; Preti, Flaherty, Beliveau & Pachios LLP; and Spector Roseman Kodroff & Willis, P.C. to serve
    as “Settlement Class Counsel” for the Settlement Classes.

         WHAT IS THIS LITIGATION ABOUT?
        Beginning in 2011, class action lawsuits were filed against Defendants by Plaintiffs, who are direct purchasers of
    Wire Harness Products in the United States. Plaintiffs allege that Defendants entered into a conspiracy to suppress
    and eliminate competition for Wire Harness Products by agreeing to rig bids for, and to raise, fix, stabilize, or
    maintain the prices of, Wire Harness Products, in violation of federal antitrust laws. Plaintiffs further allege that
    because of the conspiracy, they and other direct purchasers of Wire Harness Products in the United States have
    been injured by paying more for those products than they would have paid in the absence of the alleged illegal
    conduct, and they seek recovery of treble damages, together with reimbursement of costs and an award of reasonable
    attorneys’ fees.
        Each of the Settling Defendants denies Plaintiffs’ allegations and has agreed to settle this matter to avoid
    the expense and burden of further litigation. This is a settlement with the Settling Defendants only. Plaintiffs are
    continuing to prosecute the case against the remaining non-settling Defendants, Denso Corporation and Denso
    International America, Inc.

         WHAT RELIEF DO THE PROPOSED SETTLEMENTS PROVIDE?
        Plaintiffs, on behalf of the Furukawa Settlement Class, have entered into a settlement with Furukawa dated May
    16, 2018, under which Furukawa has agreed to pay $19,000,000. The Settlement Agreement gives Furukawa the right
    to withdraw from the settlement based upon valid and timely requests for exclusion by members of the Furukawa
    Settlement Class. Furukawa has also agreed to cooperate with Plaintiffs in the prosecution of the lawsuit against the
    remaining Defendants.



V2983 v.05 08.06.2018

                                                               3
      Case 2:12-cv-00101-MOB-MKM ECF No. 567-1 filed 10/29/18                          PageID.16802         Page 10 of
                                           27
        Plaintiffs, on behalf of the Mitsubishi Electric Settlement Class, have entered into a settlement with Mitsubishi
    Electric dated March 12, 2018, under which Mitsubishi Electric has agreed to pay $680,320. Mitsubishi Electric has
    also agreed to cooperate with Plaintiffs in the prosecution of the lawsuit against the remaining Defendants.
        The nature and extent of the cooperation agreed to by each of the Settling Defendants is described in detail in
    their respective Settlement Agreements. Copies of the Agreements are on file with the Clerk of Court and available
    on-line at www.AutoPartsAntitrustLitigation.com. Each Settling Defendant has agreed to provide some forms
    of cooperation that are expressly agreed upon in their respective Settlement Agreements and may include: (a) the
    production of documents, data and other information potentially relevant to Plaintiffs’ claims; (b) assistance in
    understanding information produced to Plaintiffs and facilitating the use of such information at trial; (c) meetings
    between Settlement Class Counsel and the attorneys for the respective Settling Defendant who will provide
    information relevant to the claims in this litigation; (d) witness interviews; (e) depositions; and (f) declarations.
        Settlement Class Counsel agreed to the proposed settlements to ensure a fair and reasonable resolution to this
    matter, and to provide benefits to the members of the Furukawa and Mitsubishi Electric Settlement Classes. The
    proposed settlements reflect the existence of complex, contested issues of law and fact; the risks inherent in such
    complex litigation; the likelihood that in the absence of settlement, future proceedings would take several years and
    be extremely costly; and the magnitude of the benefits resulting from the settlements in light of the possible range
    of recovery that could be obtained through further litigation, including the risk of no recovery. Settlement Class
    Counsel believe that it is in the best interests of the Settlement Classes to enter into the proposed settlements to
    resolve this litigation as to the Settling Defendants.
        This Notice is only a summary of the terms of the proposed settlements. The Settlement Agreements
    contain other important provisions, including releases of certain claims against the Settling Defendants.
    You may examine the Agreements, which are on file with the Clerk of Court and available on-line at
    www.AutoPartsAntitrustLitigation.com, for the complete terms of the settlements. The proposed settlements must
    receive final approval by the Court in order to become effective.
        If you are a member of the Furukawa Settlement Class or the Mitsubishi Electric Settlement Class and the
    proposed settlement that relates to that Settlement Class is approved and becomes effective, you will be bound by its
    terms, including the release provisions. If you wish to object to approval of either of the Furukawa and Mitsubishi
    Electric settlements you may do so, but only in accordance with the procedures set forth below. If you do not object
    to a settlement, you do not need to take any action at this time to indicate your support for, or lack of objection to,
    that settlement.

         HOW DO I REMAIN IN A SETTLEMENT CLASS AND WHAT HAPPENS IF I DO, AND HOW DO I FILE
         A CLAIM FORM?
        You were previously asked to decide whether you wanted to remain in the Lear, G.S. Electech, Tokai Rika,
    Chiyoda, Fujikura, LEONI, Sumitomo, and Yazaki Settlement Classes. With respect to each of those Settlement
    Classes, you are bound by whatever decisions you previously made.
         If you are a member of the Furukawa or Mitsubishi Electric Settlement Class, you will automatically remain in
    that Settlement Class unless you elect to be excluded. If you wish to remain in a Settlement Class, you do not need to
    take any action at this time; your interests will be represented by the Class Representatives and by Settlement Class
    Counsel. If you remain in a Settlement Class, you will be eligible to share in the proceeds of that settlement.
         If you submitted a valid Claim Form in connection with the previously approved Lear, G.S. Electech, Tokai Rika,
    Chiyoda, Fujikura, LEONI, Sumitomo, or Yazaki settlements, you may submit a new Claim Form at this time, but
    you are not required to do so because the information from your original Claim Form will be used to determine the
    amount of your share of the Furukawa and Mitsubishi Electric Settlement Fund. If you believe you have additional
    information that you did not include in your previously submitted Claim Form, you may submit a Claim Form with
    that additional information. If you did not submit a valid Claim Form in connection with the previously approved
    settlements and would like to share in the proceeds of the Furukawa and Mitsubishi Electric Settlement Fund, or if
    you wish to submit additional information, then you must submit a Claim Form postmarked by November 14, 2018.
    Any Settlement Class member that did not previously submit a valid Claim Form and does not complete and timely
    submit a valid Claim Form at this time will not be entitled to share in Furukawa and Mitsubishi Electric settlement
    proceeds.
        If you remain in either the Furukawa Settlement Class or the Mitsubishi Electric Settlement Class and the
    proposed settlement with that Defendant is approved and becomes effective, you will be bound by its terms, including
    the release provisions, whether or not you receive a share of the settlement proceeds attributable to that settlement.


V2984 v.05 08.06.2018

                                                              4
      Case 2:12-cv-00101-MOB-MKM ECF No. 567-1 filed 10/29/18                          PageID.16803        Page 11 of
                                           27

         HOW WILL THE SETTLEMENT FUNDS BE DISTRIBUTED?
        The Furukawa and Mitsubishi Electric Settlement Fund, with accrued interest, less any amounts approved by
    the Court for payment of attorneys’ fees and litigation and administration costs and expenses (the “Net Furukawa
    and Mitsubishi Electric Settlement Fund”), will be distributed among the members of the Settlement Classes who
    have either (1) previously submitted a valid Claim Form in connection with the Lear, G.S. Electech, Tokai Rika,
    Chiyoda, Fujikura, LEONI, Sumitomo, and Yazaki settlements and have not elected to exclude themselves from the
    Furukawa and Mitsubishi Electric Settlement Classes, or (2) completed and timely submitted a valid Claim Form
    postmarked by November 14, 2018 and have not elected to exclude themselves from the Furukawa and Mitsubishi
    Electric Settlement Classes. The Net Furukawa and Mitsubishi Electric Settlement Fund will be distributed pro
    rata to all Claimants based upon their direct purchases in the United States from Defendants and/or any current
    or former subsidiary, joint venture, or affiliate of any Defendant from January 1, 2000 through December 13, 2016.
    The distribution will take place as soon as practicable after review, analysis, and audit of the Claim Forms by the
    Settlement Administrator and approval by the Court of the Settlement Administrator’s recommendations as to the
    amounts to be paid to the Claimants.
        Please do not dispose of any document that reflects any payments for your direct purchases of Wire Harness
    Products in the United States from any Defendant (and/or their current or former subsidiaries, affiliates, or
    joint ventures) during the period from January 1, 2000 through December 13, 2016. You may need those
    documents to complete and substantiate your Claim Form, which will be subject to inquiry and verification.

         WHAT IF I DO NOT WANT TO REMAIN IN A SETTLEMENT CLASS?
        You may exclude yourself from either or both of the Settlement Classes. If you wish to exclude yourself from
    either or both of the Furukawa or Mitsubishi Electric Settlement Classes, you must send a request for exclusion, in
    writing, via certified mail, return receipt requested, postmarked no later than October 5, 2018, to Settlement Class
    Counsel and to counsel for the Settling Defendants, at the addresses set forth below on page 6, and to the following
    address:
                        Wire Harness Products Direct Purchaser Antitrust Litigation
                        P.O. Box 5110
                        Portland, OR 97208-5110
        Your request for exclusion must identify the Settlement Class or Classes from which you are seeking exclusion
    and must include the full name and address of the purchaser (including any predecessor or successor entities and
    any trade names). You are also requested to identify the Defendant(s) and/or their current or former subsidiary(ies),
    joint venture(s), or affiliate(s) from which you purchased Wire Harness Products during the Class Period, the Wire
    Harness Products you purchased, and the dollar amount of your purchases. If you validly exclude yourself from either
    of the Furukawa or Mitsubishi Electric Settlement Classes, you will not be bound by any decision concerning that
    Settlement Class, and you may pursue individually any claims you may have against that Defendant (at your own
    expense), but you will not be eligible to share in the settlement proceeds attributable to that Defendant.

         REQUEST FOR ATTORNEYS’ FEES AND EXPENSES
         The Court has appointed the law firms identified above (on page 3) as Settlement Class Counsel. These law firms,
    together with other firms that have worked on this litigation, will file a motion for an award of attorneys’ fees and
    reimbursement of their costs and expenses incurred in prosecuting the case. The request of Settlement Class Counsel
    for attorneys’ fees will not exceed one third (33 1/3 percent) of the proceeds of the Furukawa and Mitsubishi Electric
    Settlement Fund.
        The application for attorneys’ fees and litigation costs and expenses will be filed on or before September 17,
    2018. If you remain in either of the Furukawa or Mitsubishi Electric Settlement Classes, and you wish to object to
    the requests for attorneys’ fees and litigation costs and expenses, you must do so in writing in accordance with the
    procedures for objections set forth below. If you do not oppose any of these requests, you do not need to take any
    action in that regard.




V2985 v.05 08.06.2018

                                                              5
      Case 2:12-cv-00101-MOB-MKM ECF No. 567-1 filed 10/29/18 PageID.16804 Page 12 of
                                           27
       WHEN WILL THE COURT CONSIDER THESE MATTERS AND HOW CAN I TELL THE COURT WHAT
       I THINK?
        The Court will hold a hearing on November 8, 2018, at 10:00 a.m., at the Theodore Levin United States Courthouse,
    231 West Lafayette Boulevard, Detroit, MI 48226, Courtroom 737 (or such other courtroom as may be assigned
    for the hearing), to determine whether to approve: the proposed Furukawa and Mitsubishi Electric settlements;
    the proposed plan of distribution of the Furukawa and Mitsubishi Electric Settlement Fund; and Settlement Class
    Counsel’s request for an award of attorneys’ fees and litigation costs and expenses from the Furukawa and Mitsubishi
    Electric Settlement Fund. The hearing may be rescheduled, and the courtroom assigned for the hearing may be
    changed, without further notice to you. Please check www.AutoPartsAntitrustLitigation.com for any updated
    information about the hearing.
        If you remain a member of either the Furukawa or the Mitsubishi Electric Settlement Classes and you wish to
    object to that proposed settlement, or to the proposed plan of distribution of the Furukawa and Mitsubishi Settlement
    Fund, or to Settlement Class Counsel’s request for an award of attorneys’ fees and litigation costs and expenses, you
    must do so in writing and at your own expense. Any such objection must include the caption of this litigation, must be
    signed, must identify the settlement to which you object, and must be filed no later than October 5, 2018, with the
    Clerk of Court, United States District Court for the Eastern District of Michigan, Southern Division, Theodore Levin
    United States Courthouse, 231 West Lafayette Boulevard, Detroit, MI 48226, and mailed to the following counsel,
    postmarked no later than October 5, 2018:
    Steven A. Kanner                                          Joseph C. Kohn
    FREED KANNER LONDON & MILLEN LLC                          KOHN, SWIFT & GRAF, P.C.
    2201 Waukegan Road, Suite 130                             1600 Market Street, Suite 2500
    Bannockburn, IL 60015                                     Philadelphia, PA 19103
    Telephone: (224) 632-4500                                 Telephone: (215) 238-1700
    Gregory P. Hansel                                         Eugene A. Spector
    PRETI, FLAHERTY, BELIVEAU & PACHIOS LLP                   SPECTOR ROSEMAN KODROFF & WILLIS, P.C.
    One City Center, P.O. Box 9546                            1818 Market Street, Suite 2500
    Portland, ME 04112-9546                                   Philadelphia, PA 19103
    Telephone: (207) 791-3000                                 Telephone: (215) 496-0300
                               Co-Lead Counsel for the Direct Purchaser Settlement Classes
    Jack E. Pace III                                          Terrence J. Truax
    John H. Chung                                             Charles B. Sklarsky
    David H. Suggs                                            Michael T. Brody
    Demetra Frawley                                           Gabriel A. Fuentes
    WHITE & CASE                                              Daniel T. Fenske
    1221 Avenue of the Americas                               Jenner & Block LLP
    New York, NY 10020-1095                                   353 N. Clark Street
    Telephone: (212) 819-8200                                 Chicago, IL 60654
                                                              Telephone: (312) 923-2904
    Larry S. Gangnes
    Heidi B. Bradley                                          Counsel for the Mitsubishi Electric Defendants
    LANE POWELL PC
    U.S. Bank Centre
    1420 Fifth Avenue, Suite 4200
    P.O. Box 91302
    Seattle, WA 98111-9402
    Telephone: (206) 223-7000
    Kenneth R. Davis II
    Darin M. Sands
    Masayuki Yamaguchi
    Peter D. Hawkes
    LANE POWELL PC
    MODA Tower
    601 SW Second Avenue, Suite 2100
    Portland, OR 97204-3158
    Telephone: (503) 778-2100
    Counsel for the Furukawa Defendants

V2986 v.05 08.06.2018

                                                              6
      Case 2:12-cv-00101-MOB-MKM ECF No. 567-1 filed 10/29/18                            PageID.16805         Page 13 of
                                           27
         If you do not object to either of the Furukawa and Mitsubishi Electric settlements, or to any of the related matters
    set forth above, you do not need to appear at the hearing or take any other action at this time. You must, however,
    complete and timely submit the Claim Form (if you have not already done so) if you wish to share in the
    distribution of the Furukawa and Mitsubishi Electric Settlement Fund.

         WHAT SHOULD I DO IF I WANT ADDITIONAL INFORMATION OR IF MY ADDRESS CHANGES?
        If this Notice reached you at an address other than the one on the mailing label, or if your address changes, please
    send your correct address to:
                         Wire Harness Products Direct Purchaser Antitrust Litigation
                         P.O. Box 5110
                         Portland, OR 97208-5110
        The Settlement Agreements, Complaint, and other public documents filed in this litigation are available for
    review during normal business hours at the offices of the Clerk of Court, United States District Court for the Eastern
    District of Michigan, Southern Division, Theodore Levin United States Courthouse, 231 West Lafayette Boulevard,
    Detroit, MI 48226. Copies of the Settlement Agreements and certain other documents relevant to this litigation are
    available at www.AutoPartsAntitrustLitigation.com. In addition, all documents filed in the case may be obtained
    through the Public Access to Court Electronic Records system, after registration and payment of the required fees.
    Questions concerning the proposed settlements, this Notice, or the litigation may be directed to any of the Settlement
    Class Counsel identified above.
          Please do not contact the Clerk of the Court or the Judge.

      Dated: August 16, 2018                                       BY ORDER OF:
                                                                   The United States District Court for the Eastern
                                                                   District of Michigan, Southern Division




V2987 v.05 08.06.2018

                                                               7
     Case 2:12-cv-00101-MOB-MKM ECF No. 567-1 filed 10/29/18
    <<MailID>>                                                                         PageID.16806        Page 14 of
                                                             27                                                       M
                                       UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF MICHIGAN
                                            SOUTHERN DIVISION

    In Re: AUTOMOTIVE PARTS                                          Case No. 12-md-02311
    ANTITRUST LITIGATION                                             Honorable Marianne O. Battani

    In Re: WIRE HARNESS CASES


    THIS DOCUMENT RELATES TO:                                        2:12-cv-00101-MOB-MKM
    ALL DIRECT PURCHASER ACTIONS


                                                      CLAIM FORM

                               Important Notice to Purchasers of Wire Harness Products
                                    Please Read This Entire Document Carefully

        TO BE ELIGIBLE TO SHARE IN THE DISTRIBUTION OF THE PROCEEDS OF SETTLEMENTS
        WITH THE FURUKAWA AND MITSUBISHI ELECTRIC DEFENDANTS YOU MUST COMPLETE
         AND MAIL THIS CLAIM FORM, POSTMARKED ON OR BEFORE NOVEMBER 14, 2018, OR
         HAVE PREVIOUSLY SUBMITTED A VALID CLAIM FORM IN CONNECTION WITH PRIOR
                              SETTLEMENTS IN THIS LITIGATION


                                       Instructions for Completing Claim Form
         If you are a direct purchaser of Wire Harness Products (and have not excluded yourself from the Furukawa
    and Mitsubishi Electric Settlement Classes), you may be entitled to share in the distribution of the proceeds of
    settlements with Defendants Furukawa Electric Co., Ltd. and American Furukawa, Inc. (collectively, “Furukawa”),
    and Defendants Mitsubishi Electric Corporation, Mitsubishi Electric US Holdings, Inc., and Mitsubishi Electric
    Automotive America, Inc. (collectively, “Mitsubishi Electric”) (the “Furukawa and Mitsubishi Electric Settlement
    Fund”).
        To receive your share of the Furukawa and Mitsubishi Electric Settlement Fund, you must either have previously
    submitted a valid Claim Form in connection with the prior settlements with the Lear, G.S. Electech, Tokai Rika,
    Chiyoda, Fujikura, LEONI, Sumitomo and Yazaki Defendants, or you must submit a timely and valid Claim Form in
    accordance with the instructions set forth herein postmarked no later than November 14, 2018. If you submitted a
    Claim Form in connection with the prior settlements you may submit a Claim Form at this time, but are not required
    to do so, because the information from your original Claim Form will be used to determine the amount of your
    distribution from the proceeds of the Furukawa and Mitsubishi Electric Settlement Fund. If you believe you have
    additional information that you did not include in your previously submitted Claim Form, then you may submit a
    Claim Form with that additional information. If you did not previously submit a Claim Form in connection with the
    prior settlements and would like to share in the proceeds of the Furukawa and Mitsubishi Electric settlements, then
    you must submit a Claim Form postmarked by November 14, 2018.
         Please note that if you have chosen to be excluded from the Furukawa Settlement Class, you may not participate in
    the distribution of the portion of the Furukawa and Mitsubishi Electric Settlement Fund attributable to the Furukawa
    settlement, and if you chose to be excluded from the Mitsubishi Electric Settlement Class, you may not participate in
    the distribution of the portion of the Furukawa and Mitsubishi Electric Settlement Fund attributable to the Mitsubishi
    Electric settlement.




01-CA8350
V2971 v.09 08.07.2018                                         1
     Case 2:12-cv-00101-MOB-MKM ECF No. 567-1 filed 10/29/18
    <<MailID>>                                                                         PageID.16807         Page 15 of
                                                              27                                                       M
        Eligibility: You are eligible to submit a claim seeking to share in the distribution of the Wire Harness Settlement
    Fund if, during the period from January 1, 2000 to December 13, 2016, you purchased one or more Wire Harness
    Products in the United States directly from one or more of the following companies and/or their current or former
    subsidiaries, joint ventures, or affiliates: (1) Chiyoda Manufacturing Corporation; (2) Denso Corporation; (3) Denso
    International America, Inc.; (4) Fujikura Ltd.; (5) Fujikura Automotive America LLC; (6) Furukawa Electric Co.,
    Ltd.; (7) American Furukawa, Inc.; (8) Furukawa Wiring Systems America, Inc. f/k/a Furukawa Lear Corporation
    and Lear Furukawa Corporation; (9) G.S. Electech, Inc.; (10) G.S. Wiring Systems Inc.; (11) G.S.W. Manufacturing,
    Inc.; (12) Lear Corporation; (13) LEONI Wiring Systems, Inc.; (14) Leonische Holding Inc.; (15) Mitsubishi Electric
    Corporation; (16) Mitsubishi Electric US Holdings, Inc.; (17) Mitsubishi Electric Automotive America, Inc.; (18)
    Sumitomo Electric Industries, Ltd.; (19) Sumitomo Wiring Systems, Ltd.; (20) Sumitomo Electric Wiring Systems,
    Inc.; (21) K&S Wiring Systems, Inc.; (22) Sumitomo Wiring Systems (U.S.A.), Inc.; (23) Tokai Rika Co., Ltd.; (24)
    TRAM, Inc.; (25) Yazaki Corporation; or (26) Yazaki North America, Inc.

        For purposes of each of the proposed settlements, “Wire Harnesses” are electrical distribution systems used to
    direct and control electronic components, wiring, and circuit boards in motor vehicles. “Wire Harness Products”
    means Wire Harnesses and the following related products: automotive electrical wiring, lead wire assemblies, cable
    bond, automotive wiring connectors, automotive wiring terminals, high voltage wiring, electronic control units, fuse
    boxes, relay boxes, junction blocks, power distributors, and speed sensor wire assemblies used in motor vehicles.

        Submission of Claim: Each Claim Form must be signed and Certified by you (the claimant) or a person authorized
    to act on your behalf, and must be postmarked no later than November 14, 2018, and addressed to:

                        Settlement Administrator
                        Wire Harness Products Direct Purchaser Antitrust Litigation
                        PO Box 5110
                        Portland, OR 97208-5110

        Do not send your Claim Form to the Court or to any of the parties or their counsel. If you receive multiple copies
    of the Claim Form, complete only one Claim Form covering all of your qualifying purchases. Do not submit more
    than one claim, and do not submit duplicate claims.

        Confirmation of Receipt of Claim: The receipt of a claim will not be confirmed or acknowledged automatically
    by the Settlement Administrator. If you wish to have confirmation that your Claim Form has been received, send it
    by certified mail, return receipt requested.

        Photocopies of Form: A claim may be submitted on a photocopy of the Claim Form. Other forms, or altered
    versions of the Claim Form, will not be accepted. Additional copies of the Claim Form may be requested from the
    Settlement Administrator and also may be obtained on-line at www.AutoPartsAntitrustLitigation.com.

        Completion and Support of Claim: Please type or neatly print all requested information. Failure to complete all
    parts of the Claim Form may result in denial of the claim, may delay processing, or may otherwise adversely affect
    your claim. All information submitted in a Claim Form is subject to further inquiry and verification. The Settlement
    Administrator may ask you to provide supporting information. Failure to provide requested information also may
    delay, adversely affect, or result in denial of the claim.

        The Claim Form asks for certain information relating to your purchases of Wire Harness Products, as well as
    an explanation of the available documentation (such as account statements and extracts of books and records) that
    supports your claimed purchases.

       ONLY INCLUDE IN YOUR CLAIM FORM PURCHASES OF WIRE HARNESS PRODUCTS THAT
    YOU MADE IN THE UNITED STATES DIRECTLY FROM ONE OR MORE OF THE COMPANIES
    LISTED ABOVE UNDER THE “ELIGIBILITY” HEADING, AND/OR THEIR CURRENT OR FORMER
    SUBSIDIARIES, JOINT VENTURES OR AFFILIATES, DURING THE PERIOD FROM JANUARY 1,
    2000 TO DECEMBER 13, 2016.

        Claims of Separate Entities: Each corporation, trust, or other business entity making a claim must submit its
    claim on a separate Claim Form.

       Taxpayer Identification Number: A Claim Form is not complete without the federal taxpayer identification
    number of the claimant.




02-CA8350
V2972 v.09 08.07.2018                                         2
     Case 2:12-cv-00101-MOB-MKM ECF No. 567-1 filed 10/29/18
    <<MailID>>                                                                          PageID.16808         Page 16 of
                                                              27                                                        M
       Identity of Contact Person: Provide the name, telephone number and e-mail address of the person to be contacted
    about the information in your Claim Form.

       Assistance: If you have any questions about your claim, you may contact the Settlement Administrator at the
    above address. You may also contact your own attorney or other person to assist you, at your own expense.

         Keep a copy: You should keep a copy of your completed Claim Form for your records. You should also retain
    all of your documents and records relating to direct purchases of Wire Harness Products in the United States from
    any of the listed companies and/or their current or former subsidiaries, joint ventures, or affiliates during the period
    from January 1, 2000 to December 13, 2016. As part of the claims administration process, you may be required to
    verify certain information about your Wire Harness Products purchases, such as which Wire Harness Products you
    purchased, the dollar amount(s) purchased, the date(s) of the purchases, and the company(ies) from which you directly
    purchased the Wire Harness Products. If verification of your purchases is sought as part of the claims administration
    process, you may need to submit purchase records to verify your claim.

       NOTICE REGARDING SOLICITATIONS FROM CLAIMS ASSISTANCE COMPANIES: THERE
    ARE COMPANIES THAT WRITE OR CALL CLASS MEMBERS AND OFFER THEIR SERVICES IN
    FILING CLAIM FORMS OR PROVIDING OTHER INFORMATION ABOUT POTENTIAL RECOVERY
    OF MONIES IN CLASS ACTIONS IN EXCHANGE FOR A PORTION OF ANY SETTLEMENT FUNDS
    THAT THE CLASS MEMBER MAY ULTIMATELY RECOVER. PLEASE BE ADVISED THAT THESE
    COMPANIES ARE NOT AFFILIATED WITH PLAINTIFFS, DEFENDANTS OR COUNSEL FOR
    PLAINTIFFS OR DEFENDANTS, AND YOU DO NOT NEED TO USE ONE OF THOSE COMPANIES TO
    ASSIST YOU OR HELP YOU IN FILING A CLAIM.




                                         [CLAIM FORM STARTS NEXT PAGE]




03-CA8350
V2973 v.09 08.07.2018                                          3
     Case 2:12-cv-00101-MOB-MKM ECF No. 567-1 filed 10/29/18
    <<MailID>>                                                                             PageID.16809           Page 17 of
                                                               27                                                          M
                                                       CLAIM FORM

     I.	     IDENTITY OF CLAIMANT
    Indicate below your (the claimant’s) name and mailing address. Please note: Correspondence concerning your claim
    will be directed to you at your mailing address. You should notify the Settlement Administrator promptly if your
    address changes after you have submitted this Claim Form.
    Name:


    Address:


    City:                                                                 State:       Zip Code:
                                                                                                             –
    Country:


    E-mail Address:


    Claimant is a (Check one):
           Corporation               Individual   Trustee in Bankruptcy            Partnership
           Other (specify, and provide the name and address of the person or entity on whose behalf you are acting):
    Name:


    Address:


    City:                                                                 State:       Zip Code:
                                                                                                             –
    Country:


    E-mail Address:



     II.	 CONTACT PERSON
    Indicate below the person to be contacted regarding this claim and the person’s telephone numbers and e-mail address:
    Name:


    Area Code               Telephone No. (Day)                               Area Code          Telephone No. (Evening)
                        –                –                                                 –                 –
    Area Code               Fax Number
                        –                –
    E-mail Address:




05-CA8350
V2975 v.09 08.07.2018                                           1
     Case 2:12-cv-00101-MOB-MKM ECF No. 567-1 filed 10/29/18
    <<MailID>>                                                                          PageID.16810         Page 18 of
                                                              27                                                       M
    If it is different from the claimant’s address stated above, provide the contact person’s address:
    Address:


    City:                                                               State:      Zip Code:
                                                                                                         –
    PLEASE PROMPTLY NOTIFY THE SETTLEMENT ADMINISTRATOR OF ANY CHANGE IN THE
    ADDRESSES AND TELEPHONE NUMBERS SET FORTH ABOVE.

     III.	 YOUR PURCHASES
        On the attached Schedule of Purchases worksheet, list the total amount of direct purchases of Wire Harness
    Products in the United States from each company listed above and/or their current or former subsidiaries, joint
    ventures, or affiliates for each year during the period from January 1, 2000 to December 13, 2016. The purchase
    amounts must be the net amounts paid after deducting any discounts, rebates, price reductions, taxes, delivery
    and freight charges. Purchases from companies that are not listed above should not be included.
        When records are available to allow you to calculate and document the dollar amount of your purchases, you
    must base your purchase information on those records. You must identify those records (e.g., invoices, purchase
    journals, accounts payable journals, etc.) in the Section entitled “Proof of Purchases.”
        When records are not available, you may submit purchase information based on estimates. If you do submit your
    purchase information based on estimates, you must explain in the Proof of Purchases section why documents are not
    available to you and why the estimate is reasonable. In the explanation of how you calculated the estimated purchases,
    you must identify the documents you used as a basis for your estimates. Estimates can be based on extrapolation from
    similar circumstances in analogous contexts in the same year (for which you have documentation), or extrapolation
    from the same or nearly the same circumstances, but in other years (for which you have documentation), or from
    reports of actual or estimated vehicle production and your records or estimates of the value of Wire Harness Products
    content per vehicle. For example, if you have no records allowing you to calculate your purchases in 2004, you may
    calculate those purchases by using available records, dated as close to that year as possible (e.g., 2003 or 2005),
    adjusting for appropriate volume differences and any inflationary unit costs. If you are using sales data and trends to
    estimate your purchases, you must explain your calculations and retain the documentation used for your calculations
    until the claims review process has been completed.

     IV.	 PROOF OF PURCHASES
        List and identify below those records (e,g., invoices, purchase journals, accounts payable journals, etc.) you used
    to calculate your claimed purchases. If you based your claim on estimates, list and identify below those records (e.g.,
    invoices, purchase journals, sales journals, accounts payable journals, etc.) you used as the basis of your estimates,
    and explain how you calculated your estimated payments.




        Your claim is subject to audit by the Settlement Administrator and you may, at a later time, be required to
    provide copies of some or all of the underlying documentation supporting your claim. Therefore, please retain your
    documentation until the claims review process has been completed.




06-CA8350
V2976 v.09 08.07.2018                                          2
     Case 2:12-cv-00101-MOB-MKM ECF No. 567-1 filed 10/29/18
    <<MailID>>                                                                              PageID.16811     Page 19 of
                                                                27                                                      M
     V.	 CLAIMS BASED UPON ASSIGNMENT OR TRANSFER
        If the claimant on whose behalf this claim is being submitted acquired from some other person or entity (as
    assignee, transferee, successor or otherwise) the rights that are the basis of the claim being made, please check the
    box below and attach copies of legal documents that support the acquisition of the claimant’s claim.
          Yes - This claim is based upon an assignment or transfer and I have attached copies of supporting legal documents.

     VI.	 EXCLUSION FROM SETTLEMENT CLASS
        Identify any Settlement Class from which you excluded yourself. Specify Furukawa, Mitsubishi Electric, or both,
    as appropriate, or enter none.




     VII.	 SUBSTITUTE FORM W-9
        Each claimant must provide the information requested in the following box. If the correct information is not
    provided, a portion of any payment that the claimant may be entitled to receive from the Furukawa and Mitsubishi
    Electric Settlement Fund may be withheld.
    Request for Federal Taxpayer Identification Number and Certification
                Claimant’s federal taxpayer identification number is:

    Employer Identification Number                         Social Security Number
    (for corporations, trusts, etc.)                       (for individuals)
                 –                                  or                   –            –

    Name of taxpayer whose identification number is written above:

    First Name:                                                MI:      Last Name:


        I certify that the above taxpayer is NOT subject to backup withholding under the provisions of Section 3406(a)
    (1)(C) of the Internal Revenue Code.
       NOTE: If you have been notified by the I.R.S. that you are subject to backup withholding, please strike out the
    word “NOT” in the previous sentence.
          Under penalty of perjury, I certify that the foregoing information is true and correct.

                        –         –
    Dated:
                 MM         DD         YY
                                                                                     Signature



                                                                                     Print Name

    Instructions regarding IRS Form W-9 are available at the Internal Revenue Service website at http://www.irs.gov.




07-CA8350
V2977 v.09 08.07.2018                                            3
     Case 2:12-cv-00101-MOB-MKM ECF No. 567-1 filed 10/29/18
    <<MailID>>                                                                             PageID.16812           Page 20 of
                                                              27                                                         M
     VIII.	CERTIFICATION

         I,                                                , declare under penalty of perjury that the information contained
    in this Claim Form is true and correct to the best of my knowledge and belief, that I am authorized to sign and submit
    this claim on behalf of the claimant, that the specific purchases of Wire Harness Products listed were made by the
    claimant directly from one or more of the companies listed and/or their current or former subsidiaries, joint ventures,
    or affiliates, that the claimant is a member of either the Furukawa or Mitsubishi Electric settlement class and has
    not requested exclusion from both of those settlement classes, that this claim is the only claim being submitted by
    the claimant, that the claimant does not know of any other claim being submitted for the same purchases, that the
    claimant has not transferred or assigned its claims, and that I have read the accompanying Instructions and the Notice
    of Proposed Settlement and Hearing. Claimant submits to the exclusive jurisdiction of the United States District
    Court for the Eastern District of Michigan for the purpose of investigation or discovery (if necessary) with respect
    to this claim and any proceeding or dispute arising out of or relating to this claim. The filing of a false claim is a
    violation of the criminal laws of the United States and may subject the violator to appropriate criminal penalties.


    Date:                             , 2018

                                                                                  (Signature)




                                                                           (Print your name here)




                                                             (Title or position [if claimant is not an individual])




08-CA8350
V2978 v.09 08.07.2018                                          4
     Case 2:12-cv-00101-MOB-MKM ECF No. 567-1 filed 10/29/18
    <<MailID>>                                                                          PageID.16813      Page 21 of
                                                              27                                                    M
     THIS CLAIM FORM MUST BE SENT TO THE FOLLOWING ADDRESS, POSTMARKED NO LATER
                                THAN NOVEMBER 14, 2018:
                          Settlement Administrator
                          Wire Harness Products Direct Purchaser Antitrust Litigation
                          PO Box 5110
                          Portland, OR 97208-5110
         A Claim Form received by the Settlement Administrator shall be deemed to have been submitted when posted
    if it is mailed by November 14, 2018, a postmark is indicated on the envelope, and it is mailed and addressed in
    accordance with the above instructions. In all other cases, the Claim Form shall be deemed to have been submitted
    when actually received by the Settlement Administrator.
        You should be aware that it will take a significant amount of time to process all of the Claim Forms and to
    administer the Settlement Fund. This work will be completed as promptly as time permits, given the need to review
    each Claim Form.
                    ACCURATE CLAIMS PROCESSING TAKES A SIGNIFICANT AMOUNT OF TIME.
                                    THANK YOU FOR YOUR PATIENCE.
    Reminder Checklist:
          1.	 Please sign the Claim Form on page 4.
          2.	 Please be sure that all required information has been provided.
          3.	 Your claim may be subject to review and verification by the Settlement Administrator. Accordingly, you
              should maintain all of the documentation supporting your claim until the claims review process has been
              completed.
          4.	 Keep a copy of the completed Claim Form for your records.
          5.	 If you desire an acknowledgment of receipt of your claim, please send it by certified mail, return receipt
              requested.
          6.	 If you move after submitting your Claim Form, please promptly send the Settlement Administrator your new
              address.

        If you have any questions concerning this Claim Form or need additional copies, contact the
    Settlement Administrator at: Wire Harness Products Direct Purchaser Antitrust Litigation PO Box 5110,
    Portland, OR 97208-5110, or at 1-877-845-2749. Copies of the Claim Form also may be obtained online at
    www.AutoPartsAntitrustLitigation.com.




09-CA8350
V2979 v.09 08.07.2018                                          5
     Case 2:12-cv-00101-MOB-MKM ECF No. 567-1 filed 10/29/18
    <<MailID>>                                                                                           PageID.16814           Page 22 of
                                                                         27                                                                  M
                                                      SCHEDULE OF PURCHASES
    Please fill out ONE Worksheet for EACH YEAR in which you directly purchased Wire Harness Products
    in the United States during the Class Period (January 1, 2000 to December 13, 2016). Enter the year of the
    purchases in the space provided. You may make as many copies of the blank Worksheet as necessary to
    list your purchases for each year. If you need more space to list your purchases for any year, please use an
    additional Worksheet.
    NAME OF CLAIMANT                                                                             	YEAR

           Company Purchased From1                           Products Purchased2                             Amount Purchased3
                                                                                                   ($)
                                                                                                   ($)
                                                                                                   ($)
                                                                                                   ($)
                                                                                                   ($)
                                                                                                   ($)
                                                                                                   ($)
                                                                                                   ($)
                                                                                                   ($)
                                                                                                   ($)
                                                                                                   ($)
                                                                                                   ($)
                                                                                                   ($)
                                                                                                   ($)
                                                                                                   ($)
                                                                                                   ($)
                                                                                                   ($)
                                                                                                   ($)
                                                                                                   ($)
                                                                                                   ($)
                                                                                                   ($)

                                                                     TOTAL FOR YEAR: ($)


    1
      Identify the specific company or companies and/or their current or former subsidiaries, joint ventures or affiliates from which you directly
    purchased Wire Harness Products: (1) Chiyoda Manufacturing Corporation; (2) Denso Corporation; (3) Denso International America, Inc.;
    (4) Fujikura Ltd.; (5) Fujikura Automotive America LLC; (6) Furukawa Electric Co., Ltd.; (7) American Furukawa, Inc.; (8) Furukawa
    Wiring Systems America, Inc. f/k/a Furukawa Lear Corporation and Lear Furukawa Corporation; (9) G.S. Electech, Inc.; (10) G.S. Wiring
    Systems Inc.; (11) G.S.W. Manufacturing, Inc.; (12) Lear Corporation; (13) LEONI Wiring Systems, Inc.; (14) Leonische Holding Inc.;
    (15) Mitsubishi Electric Corporation; (16) Mitsubishi Electric US Holdings, Inc.; (17) Mitsubishi Electric Automotive America, Inc.; (18)
    Sumitomo Electric Industries, Ltd.; (19) Sumitomo Wiring Systems, Ltd.; (20) Sumitomo Electric Wiring Systems, Inc.; (21) K&S Wiring
    Systems, Inc.; (22) Sumitomo Wiring Systems (U.S.A.), Inc.; (23) Tokai Rika Co., Ltd.; (24) TRAM, Inc.; (25) Yazaki Corporation; and (26)
    Yazaki North America, Inc. Purchases from companies that are not listed should not be included.
    2
      List the specific Wire Harness Products purchased.
    3
      List the dollar amount of direct purchases of Wire Harness Products in the United States from each of the companies listed above for
    the year in question. The purchase amounts must be the net amounts paid after deducting any discounts, rebates, taxes, delivery and freight
    charges.


010-CA8350
V29710 v.09 08.07.2018                                                    6
Case 2:12-cv-00101-MOB-MKM ECF No. 567-1 filed 10/29/18   PageID.16815   Page 23 of
                                     27




                          EXHIBIT B
Case 2:12-cv-00101-MOB-MKM ECF No. 567-1 filed 10/29/18   PageID.16816   Page 24 of
                                     27
                         Case 2:12-cv-00101-MOB-MKM ECF No. 567-1 filed 10/29/18                                               PageID.16817               Page 25 of                  autonews.com
                                                              27




                                                                                                                                                                                                              ®
  AUGUST 27, 2018                                                        Entire contents © 2018 Crain Communications Inc. All rights reserved.                                       $159/YEAR; $6/COPY




            WHEN HONDA
            MEETS BMW
            Mass-market and luxury brands are
            increasingly pushing their lineups into
            each other’s territory. I PAGES 24-25 I



                                                                          future product
  California
  hands GM’s
  dealer scoring
                                                                         pipeline                                                           SIXTH IN A
                                                                                                                                    1 0 - PA R T S E R I E S
                                                                                                                                                                 Ford intends to create one of the
                                                                                                                                                                 industry’s freshest lineups by dropping
                                                                                                                                                                 sedans, reviving the Ranger pickup,
                                                                                                                                                                 adding a pair of off-road utility vehicles
                                                                                                                                                                 and creating hybrid versions of its
                                                                                                                                                                 crossovers and SUVs. I PAGES 22-23 I

  another loss
  Rejection of RSI as grounds for
  termination follows N.Y. case
  Michael Wayland
  mwayland@crain.com
    General Motors may have to reconsider the way
  it measures and enforces dealership sales effec-
  tiveness in the nation’s largest vehicle market after

                                                                   Ford aims to spread Mustang’s DNA
  a ruling that the company’s system violates a state
  law.
    California’s New Motor Vehicle Board ruled Aug.
  13 against GM’s use of a benchmark called the re-
  tail sales index as grounds to terminate the fran-
                                                                   Lone survivor of brand’s car cull takes on a bigger role
  chise agreement of Folsom Chevrolet, a Sacramen-                           Michael Martinez                      appears from showrooms early next




                                                                 D
  to-area dealership owned by Marshal Crossan.                                mdmartinez@crain.com                 decade, the Mustang effectively will
    The decision capped a long-running battle be-                          ETROIT — After 10 million vehi-         be Ford’s last car standing as the
  tween Folsom and GM, which had concluded that                             cles over 54 years, the Mustang        brand shifts to a lineup dominated
  Folsom failed to meet sales expectations and                              remains one of the most vital          by pickups and utility vehicles.
  sought to revoke its franchise in late 2016.                              nameplates in Ford Motor Co.’s           Now, Ford is trying to re-create that
    Attorneys representing Folsom Chevrolet ar-                    stable.                                         Mustang magic in its crossover and
  gued that GM’s reliance on RSI was a violation be-                 It’s Exhibit A for what the Ford brand        SUV lineup. One vehicle in particular,
  cause it failed to account for various market con-               wants to stand for: bold, emotional de-         a yet-to-be-named battery-electric
  ditions, including brand preference, geography                   signs that elicit passion among its cus-        crossover, was heavily inspired by the
  and demographics.                                                tomers.                                         Mustang; Ford floated the name Mach
    The decision follows a similar case in New York,                 The rest of its cars lack that cachet,
  where the state’s highest court ruled in 2016, on                which is why, after the Fusion sedan dis-                         see MUSTANG, Page 33

                                 see SCORING, Page 37



                                              Could Tesla survive without Elon Musk?
                                              Edward Niedermeyer
                                              eniedermeyer@crain.com                    CEO is brash and erratic, but he’s a force                                        some pressure off Musk. And that in-
                                                                                                                                                                          terview came after revelations that
                                                With coverage of Tesla increasingly    Musk is like mornings without cof-         come a hot topic in the past week,      the U.S. Securities and Exchange
                                              dominated by the personality and         fee: Why bother?                           following an emotional and, at times,   Commission has been investigating
                                              peccadilloes of CEO Elon Musk, a           “Why would you invest in Tesla           painful-to-read interview Musk gave     Tesla for its disclosures around pro-
                                              question that has long lurked around     without Elon Musk?” asked Ross             The New York Times this month. The      duction problems and for Musk’s
                                              the edges of discourse on the com-       Gerber of wealth management firm           newspaper quoted sources saying         tweet this month claiming the com-
                                              pany is becoming harder to ignore:       Gerber Kawasaki, a vocal Tesla sup-        the Tesla board, concerned in part      pany had secured financing to go
                                              What would happen if Musk was no         porter and investor. “It doesn’t make      about Musk’s use of sedative Ambien     private.
  An automaker with an irreplaceable          longer Tesla’s CEO?                      sense.”                                    and recreational drugs, is searching
  CEO such as Musk is a throwback.              For many investors, Tesla without        And yet, replacing Musk has be-          for a new No. 2 executive to take                         see TESLA, Page 36
NEWSPAPER




                                                                                                       RETAIL FORUM: CHICAGO
                                                                                                        SOLUTIONS FOR GROWTH & TRANSFORMATION
                                                                                                                                                 see pg. 32
                     Case 2:12-cv-00101-MOB-MKM ECF No. 567-1 filed 10/29/18                                                       PageID.16818                  Page 26 of             AUGUST 27, 2018 • 29
                                                          27


Europe fears it’s losing autonomous race
Regulators struggle to adopt rules allowing self-driving r&d                                                                          FCA, has a purpose-built self-driving
                                                                                                                                      vehicle on the horizon. Public ac-
                                                                                                                                                                                     ward symbol of the vehicle’s intelli-
                                                                                                                                                                                     gence.
Christiaan Hetzner                                                                        “There are differences in the regu-         ceptance of the technology is im-                Krafcik downplayed the need for
chetzner@crain.com                                                                      latory and policy environment that            portant, and the perception of secu-           vehicles such as Sedric that need to
  The European auto industry has a                                                      are really important, very different          rity could be a key competitive ad-            master all situations.
fear when it comes to the advent of                                                     from what we’re facing in the U.S.,           vantage.                                         “We’re pretty skeptical on Level 5,”
autonomous driving.                                                                     but there is also an opportunity for             The Sedric, with its sturdy, mono-          he said, adding. “It will take decades
  It’s that Europe is falling behind in                                                 us to experiment here in Europe,”             lithic appearance, gives occupants             and I don’t even think it’s necessary.”
the new technology race, losing the                                                     Waymo CEO John Krafcik told the               the feeling they are safely ensconced            Jungwirth disagrees.
competitive advantage to compa-                                                         Automotive News Europe Congress               in a vehicle impervious to damage.               “The technology is almost ready. I
nies in the U.S. and China, where ad-                                                   in Turin.                                     Waymo, meanwhile, has to make do               would love to see the legislation sup-
vanced research is occurring faster                                                       But VW may have one clear advan-            with a bulky laser scanner on the              port us,” he said. “Testing is fine, but
and more freely.                                                                        tage as it tries to narrow Waymo’s            roof, which Krafcik says assures pas-          what we need is commercial opera-
  Johann Jungwirth, for one, is visi-         Volkswagen plans to roll out its          lead. Neither Waymo nor its partner,          sengers concerns through an out-               tion in order to scale up.” a
bly frustrated.                               Sedric self-driving car in the U.S.
  Volkswagen Group’s chief digital
officer knows that automotive com-            cles on public roads to limited test-                                                                  LEGAL NOTICE
panies are locked in a battle with            ing scenarios, and legalizing their           IF YOU PURCHASED WIRE HARNESS PRODUCTS DIRECTLY FROM CHIYODA,
tech companies for leadership in              commercial operation is years from            DENSO, FUJIKURA, FURUKAWA, G.S. ELECTECH, LEAR, LEONI, MITSUBISHI
autonomous driving.                           becoming reality.                          ELECTRIC, SUMITOMO, TOKAI RIKA OR YAZAKI BETWEEN JANUARY 1, 2000 AND
  Jungwirth, a former Apple engi-               “We really have a competitive dis-         DECEMBER 13, 2016 YOUR LEGAL RIGHTS MAY BE AFFECTED BY PROPOSED
neer, fears European regulations are          advantage because of the UNECE,”            SETTLEMENTS WITH THE FURUKAWA AND MITSUBISHI ELECTRIC DEFENDANTS
hampering efforts to bring VW’s bat-          said Jungwirth, who worries that              Proposed settlements totaling $19,680,320 have been                                       Gregory P. Hansel
tery-powered Sedric concept to mar-           those late to the market might end         reached in In re Automotive Parts Antitrust Litigation, Master             PRETI, FLAHERTY, BELIVEAU & PACHIOS LLP
ket. VW management has decided to             up fighting over the scraps left be-       File No.12-md-02311(E.D. Mich.), 12-cv-00101, with the                                One City Center, P.O. Box 9546
move Sedric, short for “self-driving          hind. “The winner could take it all.”      Furukawa and Mitsubishi Electric Defendants (collectively, the                           Portland, ME 04112-9546
                                                                                         “Settling Defendants”).                                                                  Telephone: (207) 791-3000
car,” into production. But instead of                                                       What is the lawsuit about? This class action litigation                                     Joseph C. Kohn
in VW’s home market of Germany, it            No alignment                               is part of coordinated legal proceedings involving a number                            KOHN, SWIFT & GRAF, P.C.
will launch first in the U.S.                   Responding to the criticism, the         of parts used in motor vehicles. This case and the proposed                            1600 Market Street, Suite 2500
  “My goal is to be in the first U.S. cit-    UNECE introduced a procedure that          settlements, however, relate solely to Wire Harness Products                              Philadelphia, PA 19103
                                                                                         purchased directly from a Defendant (as defined below). These                            Telephone: (215) 238-1700
ies with driverless cars in 2021,” Jung-      lets companies apply for a special         proceedings do not relate to, and have no effect upon, cases                                  Steven A. Kanner
wirth said as he presented the latest it-     exemption for a vehicle such as the        involving any other product or purchaser.                                     FREED KANNER LONDON & MILLEN LLC
eration of the car in Hanover, Germa-         Sedric. This is now subject to debate         Wire harnesses are electrical distribution systems used to                         2201 Waukegan Road, Suite 130
ny. After that will come a rollout in         among UNECE member states,                 direct and control electronic components, wiring, and circuit                             Bannockburn, IL 60015
China, Singapore and in Middle East-          however, meaning the outcome of            boards in motor vehicles. “Wire Harness Products,” for                                   Telephone: (224) 632-4500
                                                                                         purposes of the settlements, means wire harnesses and the                                    Eugene A. Spector
ern cities such as Dubai. “And then           negotiations is uncertain and at           following related products: automotive electrical wiring, lead                  SPECTOR ROSEMAN & KODROFF, P.C.
comes Europe. We would love to                least a four-fifths majority would         wire assemblies, cable bond, automotive wiring connectors,                             1818 Market Street, Suite 2500
come earlier since it’s our home mar-         need to vote in favor.                     automotive wiring terminals, high voltage wiring, electronic                              Philadelphia, PA 19103
                                                                                         control units, fuse boxes, relay boxes, junction blocks,                                 Telephone: (215) 496-0300
ket, but the legislation just isn’t there.”     Neither the U.S. nor China has           power distributors, and speed sensor wire assemblies used in
  European leaders and consumers              aligned its laws with European regula-     motor vehicles.                                                          What do the settlements provide? Furukawa has agreed
                                                                                                                                                              to pay a total of $19,000,000, and Mitsubishi Electric has
are well aware of the potential of            tions on road traffic or type approval.       Direct Purchaser Plaintiffs allege that Defendants entered        agreed to pay $680,320, to settle the Class Members’ claims
autonomous driving. Every year, half          This allows those nations to respond       into a conspiracy to suppress and eliminate competition for          against them (together, the “Furukawa and Mitsubishi Electric
a million metric tons of carbon diox-         faster to technological advances, but      Wire Harness Products by agreeing to rig bids for, and to raise,     Settlement Fund”). As described in more detail in the Notice,
                                                                                         fix, stabilize, or maintain the prices of, Wire Harness Products,    the Furukawa Settlement is subject to rescission based upon
ide emissions in Germany alone                also creates a patchwork of regulatory     in violation of federal antitrust laws. Plaintiffs further allege    valid and timely requests for exclusion by Settlement Class
could be saved by eliminating the             environments for carmakers.                that, because of the conspiracy, they and other direct purchasers    members. Each of the Settling Defendants has also agreed to
search for parking spaces, which                “Progress must not stop at nation-       of Wire Harness Products were injured by paying more for             provide cooperation to assist Plaintiffs in the prosecution of
                                                                                         those products than they should have paid, and seek recovery         their claims against the remaining Defendants.
studies show account for up to 30 per-        al borders,” argued Daimler board          of treble damages, together with reimbursement of costs and an
cent of inner-city traffic. Every year        member Renata Jungo Brüngger.              award of reasonable attorneys’ fees.                                     Your rights may be affected. If you are a member of either
                                                                                                                                                              the Furukawa or the Mitsubishi Electric Settlement Class, you
1.25 million people die around the            “Legislation must keep up with                You were previously notified of the existence of this class       will automatically remain a member of that Settlement Class
world, and as many as 50 million are          technical progress, otherwise para-        action, the nature of the Plaintiffs’ claims, the eight previously   unless you elect to be excluded. If you wish to remain in a
injured in road traffic accidents, ac-        mount innovations for automated            approved settlements with the Lear, G.S. Electech, Tokai Rika,       Settlement Class, you do not need to take any action at this
                                                                                         Chiyoda, Fujikura, LEONI, Sumitomo and Yazaki Defendant              time; your interests will be represented by Plaintiffs and by
cording to United Nations statistics.         and autonomous driving cannot be           groups totaling $102,736,240.10, and the opportunity to submit       Settlement Class Counsel. In order to share in the Furukawa
Every year children, the elderly or the       brought to the road.”                      a Claim Form.                                                        and Mitsubishi Electric Settlement Fund, however, you must
physically challenged have little or no                                                     Additional proposed settlements have been reached with the        either have submitted a valid Claim Form in connection
access to individual mobility.                $65 billion                                Furukawa Defendants for $19,000,000 and with the Mitsubishi          with the previously approved settlements, or complete and
                                                                                         Electric Defendants for $680,320. When added to the previously       return a copy of the Claim Form that was recently mailed to
  VW’s Sedric and others like it could          Fearing cash-rich tech companies         approved settlements, this brings the total of settlements in this   potential Settlement Class members along with the Notice,
change that. Vehicles legally permit-         will capitalize on their expertise in      case to $122,416,560.10, plus accruing interest.                     postmarked no later than November 14, 2018.
ted to operate without any driver be-         artificial intelligence and machine           Each of the Settling Defendants denies Plaintiffs’ allegations        If you wish to exclude yourself from either the Furukawa or
hind the wheel would revolutionize            learning, most major carmakers are         and has agreed to settle this matter in order to avoid the expense   the Mitsubishi Electric Settlement Class (or both), you must
transportation.                               spending heavily to keep pace.             and burden of further litigation. The Court has not issued any       submit a written request for exclusion, postmarked no later
                                                                                         findings or rulings with respect to the merits of Plaintiffs’        than October 5, 2018, in accordance with the procedures set
  But there are challenges.                     Renault unveiled its EZ-GO con-          claims or Defendants’ defenses. This is a settlement with the        forth in the Notice. If you validly exclude yourself from either
                                              cept in Geneva that could form the         Settling Defendants only. The litigation is continuing against       the Furukawa or the Mitsubishi Electric Settlement Class (or
Roadblocks                                    basis for a self-driving vehicle fleet.    the remaining non-settling Defendants.                               both), you will not be bound by any decision concerning that
  Carmakers looking to test vehicles          Daimler plans to pilot a highly               Who is included? The Court has preliminarily approved             settlement class and you can pursue individually any claims
                                                                                         the proposed settlements and has provisionally certified             you may have against those Defendants (at your own expense),
such as the Sedric in small-scale pilot       autonomous vehicle fleet in Califor-       Furukawa and Mitsubishi Electric Settlement Classes, which           but you will not be eligible to share in the settlement proceeds
operations prefer California over Eu-         nia in the second half of next year.       are composed of purchasers of Wire Harness Products in               attributable to those Defendants.
rope — at least initially. Many car-          Rival BMW looks to test in China and       the United States directly from any Defendant and/or the                 If you remain a member of either the Furukawa or the
makers have teams of engineers                has formed a consortium around In-         current or former subsidiary, joint venture or affiliate of any      Mitsubishi Electric Settlement Class, you have the right to
                                                                                         Defendant during the period from January 1, 2000 through             object to that proposed settlement, or to the proposed plan of
around Silicon Valley, the population         tel and Mobileye.                          December 13, 2016 (the “Class Period”).                              distribution of the Furukawa and Mitsubishi Electric Settlement
is tech-savvy and open to innovation,           All hope to bring the technology to         For purposes of each of the Settlement Classes, the               Fund, or to Settlement Class Counsel’s request for an award of
the streets are much wider, weather           market early next decade. Between          following entities are Defendants: Chiyoda Manufacturing             attorneys’ fees and litigation costs and expenses, by following
conditions are usually ideal and the          tech and auto companies, AlixPart-         Corporation; Denso Corporation; Denso International                  the procedures set forth in the Notice. Your objection must be
                                                                                         America, Inc.; Fujikura Ltd.; Fujikura Automotive America            filed no later than October 5, 2018.
state government supports them.               ners estimates some $65 billion will       LLC; Furukawa Electric Co., Ltd.; American Furukawa, Inc.;               The Court has scheduled a hearing on November 8, 2018,
  By comparison, one major road-              be invested this year, up nearly ten-      Furukawa Wiring Systems America, Inc. f/k/a Furukawa Lear            to consider whether to approve: the proposed Furukawa
block in Europe is the United Na-             fold from 2015.                            Corporation and Lear Furukawa Corporation; G.S. Electech,            and Mitsubishi Electric settlements; the proposed plan
tions Economic Commission for Eu-               In the lead, however, is industry pi-    Inc.; G.S. Wiring Systems Inc.; G.S.W. Manufacturing, Inc.;          of distribution of the Furukawa and Mitsubishi Electric
                                                                                         Lear Corporation; LEONI Wiring Systems, Inc.; Leonische              Settlement Fund; and Plaintiffs’ counsel’s requests for an
rope, a standards-setting body re-            oneer Waymo, a spinoff from Google         Holding Inc.; Mitsubishi Electric Corporation; Mitsubishi            award of attorneys’ fees and litigation costs and expenses from
sponsible for regulating the homolo-          that has racked up 7 million miles of      Electric US Holdings, Inc.; Mitsubishi Electric Automotive           the Furukawa and Mitsubishi Electric Settlement Fund. The
gation and use of motor vehicles.             testing on public roads since it start-    America, Inc.; Sumitomo Electric Industries, Ltd.; Sumitomo          hearing may be rescheduled, and the courtroom assigned for
Roughly 60 countries participate in           ed nine years ago.                         Wiring Systems, Ltd.; Sumitomo Electric Wiring Systems,              the hearing may be changed, without further notice to you.
                                                                                         Inc.; K&S Wiring Systems, Inc.; Sumitomo Wiring Systems                  If you believe you are a member of either the Furukawa
the oversight of European traffic, and          Now ready to launch its own              (U.S.A.), Inc.; Tokai Rika Co., Ltd.; TRAM, Inc.; Yazaki             or the Mitsubishi Electric Settlement Class, you are urged
no consensus has been reached over            branded mobility service starting          Corporation; and Yazaki North America, Inc.                          to obtain a copy of the Notice, which discusses your rights
the rollout of self-driving vehicles.         this year in Arizona and California,          A Notice of Proposed Settlements and Claim Form                   regarding the settlements and related matters.
Regulators are focused on more                Waymo is looking to branch out.            (“Notice”) was mailed to potential members of the Furukawa               If you have questions concerning this litigation, you may
                                                                                         and Mitsubishi Electric Settlement Classes on or about               contact any one of the Settlement Class Counsel identified
gradual innovations.                          With an eye toward Europe, it              August 16, 2018. The Notice describes the litigation
  Virtually the entire continent is           demonstrated its prototype Chrysler                                                                             above. Do not contact the Clerk of the Court or the Judge.
                                                                                         and options available to Settlement Class members with
governed by the U.N.’s Vienna Con-            Pacifica in Italy in early June during     respect to these settlements in more detail. If you have not         Dated: August 27, 2018
vention on Road Traffic. This largely         an investor day held by industrial         received the Notice you may obtain a copy on the internet at         BY ORDER OF:
                                                                                         www.AutoPartsAntitrustLitigation.com, or by calling or               The United States District Court for the Eastern
restricts the use of self-driving vehi-       partner Fiat Chrysler Automobiles.         writing to any of the following Settlement Class Counsel:            District of Michigan, Southern Division
P2JW239000-0-B00400-1--------XA
                                        Case 2:12-cv-00101-MOB-MKM ECF No. 567-1 filed 10/29/18                                                    PageID.16819         Page 27 of
                                                                             27
    B4 | Monday, August 27, 2018                                                                                                                                                  THE WALL STREET JOURNAL.


                                                                                            TECHNOLOGY                                                                                                                    WSJ.com/Tech




    S.C., Utility Battle Over Nuclear Plant
    Completion costs                                                                                                                                                                                        tomers by 18%, according to a
                                                                                                                                                                                                            spokesman for SCE&G parent
    weigh on dispute as                                                                                                                                                                                     Scana Corp. That translates to
    industry competes                                                                                                                                                                                       about $27 a month for resi-
                                                                                                                                                                                                            dential ratepayers, the spokes-
    against renewables                                                                                                                                                                                      man said. Since 2009, it col-
                                                                                                                                                                                                            lected about $2 billion to
    BY MENGQI SUN                                                                                                                                                                                           cover interest costs on its
                                                                                                                                                                                                            project-related debt, the
       The primary owner of a                                                                                                                                                                               spokesman said.
    power plant with two partially                                                                                                                                                                             One resident affected by
    built nuclear reactors in South                                                                                                                                                                         the increases was Doris
    Carolina walked away from the                                                                                                                                                                           Fletcher, 78 years old, who has
    $9 billion project last summer                                                                                                                                                                          a utility bill of $100 to $150 a
    because of high construction                                                                                                                                                                            month. That accounts for 18%
    costs and delays. Now no one                                                                                                                                                                            of her monthly expenses, she
    wants to pay for it.                                                                                                                                                                                    said.
       The utility overseeing the                                                                                                                                                                              “I get upset with what they
    Virgil C. Summer plant is ask-                                                                                                                                                                          have done to us and other
    ing ratepayers across the Pal-                                                                                                                                                                          people,” said Ms. Fletcher,
    metto State to shoulder its                                                                                                                                                                             who lives in West Columbia,
    construction expenses of $4.7                                                                                                                                                                           S.C. “Because there [are] a lot
    billion, citing a law passed last                                                                                                                                                                       of people on fixed income be-
    decade. But local lawmakers                                                                                                                                                                             sides me.”
    are trying to force South Caro-                                                                                                                                                                            South Carolina lawmakers
    lina Electric & Gas Co. to pick                                                                                                                                                                         started considering a law to
    up more of the tab.                                                                                                                                                                                     temporarily walk back the
       A federal judge handed law-                                                                                                                                                                          rates after an audit of the




                                                                                                                                                                                         ASSOCIATED PRESS
    makers an initial victory ear-                                                                                                                                                                          project highlighting cost over-
    lier this month, ruling that a                                                                                                                                                                          runs and delays became public
    temporary state-imposed rate                                                                                                                                                                            last September. The temporary
    cut for customers could stand.                                                                                                                                                                          rate cut went into effect ear-
    The utility, known by its acro-                                                                                                                                                                         lier this month, giving
    nym SCE&G, is appealing the          Lawmakers and South Carolina Electric & Gas Co. are fighting over the costs to complete the Virgil C. Summer power plant.                                          SCE&G’s customers an average
    decision.                                                                                                                                                                                               monthly reduction of $22 in
       This dust-up is part of a         ceived state support, said ear-   assistance to keep them from      posing a new plan to bail out            owned utility, Santee Cooper.                         their power bill until Decem-
    larger U.S. dispute over how         lier this month that it would     closing. New York, New Jersey     failing nuclear and coal-fired              SCE&G benefited from a                             ber.
    much public support should be        take an earnings charge to        and Illinois are putting up       plants, arguing that grid reli-          new financing arrangement                                South Carolina Gov. Henry
    provided to support nuclear          cover more than $1 billion in     public money to refurbish old     ability is a national security           granted by the state legisla-                         McMaster, a Republican, said
    power at a time when the in-         new cost overruns.                plants or allowing utilities to   issue.                                   ture that diverged from how                           he wanted the rates to be even
    dustry is struggling to com-            “What is happening in          charge rate payers for fixes,        A decade ago the subject of           big power projects had been                           lower. “It is unacceptable, irre-
    pete with lower-cost natural         South Carolina is reflective of   citing nuclear power as an im-    public assistance for nuclear            paid for in the past. The utili-                      sponsible, and unconscionable
    gas and renewable energy.            how challenging the econom-       portant source of clean energy.   power was considerably less              ties would have approval to                           for any South Carolinian to
       The South Carolina plant          ics of nuclear power are             Other states with power        controversial. In South Caro-            charge rate payers as the proj-                       pay another dime” for the
    and a similar project in Geor-       across the country,” said Jason   plants, like Ohio and Pennsyl-    lina the expansion of the exist-         ect was built.                                        abandoned project, the gover-
    gia both encountered massive         Bordoff, a Columbia University    vania, have thus far resisted     ing V.C. Summer Nuclear Sta-                “We didn’t have near                               nor said in a letter to state
    cost overruns that led to the        professor who was senior di-      those efforts. Some in those      tion was initially billed as a           enough skepticism,” said                              House members.
    bankruptcy of nuclear project        rector for energy and climate     states argue that the power       source of job creation, a pro-           South Carolina Republican                                SCE&G sued the state to
    builder Westinghouse Electric        change for the National Secu-     companies should be left to       ducer of lower emissions and             state Sen. Greg Gregory, one of                       stop the rate cut but a federal
    Co.                                  rity Council.                     fail or succeed on their own.     a cheap solution to surging              the sponsors of that legisla-                         judge said it could stand. A
       The company that owns the            Existing plants across the        The same debate is unfold-     energy demand in the coming              tion.                                                 state commission that regu-
    Georgia plant, which like the        U.S. are also struggling,         ing in Washington, D.C. The       decades.     The      partners              Since 2007 SCE&G has in-                           lates utility rates will set a
    South Carolina project also re-      prompting new calls for public    Trump administration is pro-      were SCE&G and a state-                  creased the rate charged cus-                         permanent rate in December.


                                                                 ADVERTISEMENT


                                                  The Marketplace
                                                To advertise: 800-366-3975 or WSJ.com/classiﬁeds



                                                                                                                                                                                                                                                DAVID PIERCE/THE WALL STREET JOURNAL
                                                  CLASS ACTION                                                        NOTICE OF SALE




                                                                                                                                                      The $400 Nest Secure kit has a motion detector in the base
                                                                                                                                                      station; tap it with the NFC keychain tag to turn off the alarm.


                                                                                                                                                      Fast, Easy                                            time, a built-in alarm wails.
                                                                                                                                                                                                               For an extra monthly fee,
                                                                                                                                                                                                            you can pair your DIY alarm

                                                                                                                                                      Home                                                  system with always-on pro-
                                                                                                                                                                                                            fessional monitoring. Ring
                                                                                                                                                                                                            and SimpliSafe offer their

                                                                                                                                                      Security                                              own services, while Nest and
                                                                                                                                                                                                            SmartThings use brand-name
                                                                                                                                                                                                            security companies (Brinks
                                                                                                                                                      Continued from page B1                                and ADT, respectively).
                                                                                                                                                          The standard home-secu-                              No matter which system
                                                                                                                                                      rity starter kit includes a mo-                       you use, the monitors can
                                                                                                                                                      tion detector and one or a                            call you to make sure you’re
                                                                                                                                                      few sensors, which trip when                          OK after the alarm goes off,
                                                                                                                                                      two magnetic pieces are                               and even alert the police.
                                                                                                                                                      pulled apart by the opening                              The difference between
                                                                                                                                                      of a door or a window. A                              these and the security sys-
                                                                                                                                                      base station controls the                             tems you’re used to? No pro-
                                                                                                                                                      whole system, which you arm                           fessional installation re-
                                                                                                                                                      or disarm using a keypad,                             quired, no hidden fees and no
                                                                                                                                                      touch screen or your phone.                           contracts. You can have the
                                                                                                                                                          Nest and Ring rely on your                        pros watch while you’re on
                                                                                                                                                      phone to set up the system:                           vacation, then cancel forever.
                                                                                                                                                      You scan codes on the sen-                               Nest wins with personal-
                                                                                                                                                      sors, connect everything to                           ization: It comes with two
                                                                                                                                                      Wi-Fi, then mount (or stick)                          NFC (near-field communica-
                                                                                                                                                      things in their assigned                              tion) keychains you can as-
                                                                                                                                                      places. I had both up and                             sign to family members, so
                                                                                                                                                      running in five minutes. Sim-                         you know who got home and
                                                                                                                                                      pliSafe was just as easy, but                         tapped the alarm to shut it
                                                                                                                                                      it uses a battery-powered                             up. SimpliSafe has similar
                                                                                                                                                      keypad instead of your                                tags, sold separately.
                                                                                                                                                      phone. The SmartThings                                   SimpliSafe’s best unique
                                                                                                                                                      setup required some software                          feature is Secret Alerts,
                                                                                                                                                      updates and a little more                             which can ping your phone
                                                                                                                                                      time, but even it worked in                           but keep the base station si-
                                                                                                                                                      less than 20 minutes.                                 lent. It’s like a superhigh-
                                                                                                                                                          Once it’s set up, your                            tech version of putting a
                                                                                                                                                      alarm exists in one of three                          piece of tape on the door to
                                                                                                                           THE                        states. When it’s off, it’s off.                      see if the teenagers were
                                                                                                             MARKETPLACE                              When it’s set to Home, it
                                                                                                                                                      monitors doors and windows
                                                                                                                                                                                                            sneaking out.
                                                                                                                                                                                                               The SmartThings system
                                                                                                                                                      but won’t worry about your                            works as a hub for a uni-
                                                                                                                   ADVERTISE TODAY                    motion inside. When you flip                          verse of smart-home devices:
                                                                                                                                                      it to Away, the alarm gives                           You can manage home secu-
                                                                                                                     (800) 366-3975                   you a minute or so to get out                         rity from the same app you
                                                                                                                 For more information visit:          and then watches for any                              would use to control your
                                                                                                                   wsj.com/classifieds
                                                                                                                                                      disturbance at all. All sys-                          lights, TV and robot vacuum.
                                                                                                                                                      tems can be armed from the                               In all, the Ring Alarm
                                                                                                                                                      devices themselves, and all                           ended up closest to what I’ve
                                                                                                                                                      but SimpliSafe work from                              been looking for. Ring sells
                                                                                                                                                      your phone by default. (Sim-                          the least costly hardware, of-
                                                                                                                                                      pliSafe lets you control your                         fers the cheapest monitoring
                                                                                                                                                      system remotely if you pay                            and has the features I want
                                                                                                                                                      for the $25-a-month moni-                             at the moment. If at some
                                                                                                                                                      toring plan.)                                         point I would prefer a more
                                                                                                                                                          Whenever something trig-                          expansive system, I would hit
                                                                                                                                                      gers the sensors, the system                          Ring’s limits pretty quickly.
                                                                                                                                                      sends an alert to your phone.                            For now, I have what I
                                                                                                                                                      You’ll also get alerts if the                         need: an easy way to know
                                                                                                                                                      base station is unplugged, at                         my apartment is still stand-
                                                                                                                                                      which point an internal bat-                          ing. I still don’t know what
                                                                                                                © 2018 Dow Jones & Company, Inc.      tery kicks in. If something                           the dog’s up to, though. The
                                                                                                                       All Rights Reserved.
                                                                                                                                                      trips the system and nobody                           crafty little guy’s too short to
                                                                                                                                                      enters the disarming code in                          set off the motion detectors.
